Per Curiam
Opinion,
Joseph A. Malatesta appeals the order of the Court of Common Pleas of Carbon County, dated September 30, 1977. The lower court affirmed the decision of the Board of Supervisors of East Penn Township abolishing the office of full-time policeman, and dismissed the appeal. 'We affirm on the able opinion of Senior Judge Heimbach which is located at 6 Carbon Cnty. L.J. 210 (1977).
Per Curiam Order
And Now, this 30th day of October, 1978, the order of the Court of Common Pleas of Carbon County, dated September 30, 1977, is hereby affirmed.